


EXHIBIT 10.18

 

Form of Change-in-Control Severance Agreement

 

Edwards Lifesciences Corporation

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Definitions

1

 

 

Article 2. Severance Benefits

5

 

 

Article 3. Form and Timing of Severance Benefits

7

 

 

Article 4. Excise Tax

7

 

 

Article 5. The Company’s Payment Obligation

8

 

 

Article 6. Term of Agreement

8

 

 

Article 7. Legal Remedies

9

 

 

Article 8. Successors

9

 

 

Article 9. Miscellaneous

9

 

--------------------------------------------------------------------------------


 

Change-in-Control Severance Agreement
Edwards Lifesciences Corporation

 

THIS CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made, entered
into, and is effective as of the                day of                 , 20    
(hereinafter referred to as the “Effective Date”), by and between Edwards
Lifesciences Corporation (the “Company”), a Delaware corporation, and
                                         (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company in a key management
capacity; and

 

WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Company concerning its policies, methods, personnel,
and operations; and

 

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

 

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control will be considered by the Executive objectively and with
reference only to the business interests of the Company and its shareholders;
and

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control; and

 

WHEREAS, the Executive and the Company are currently parties to that certain
Amended and Restated Change-in-Control Severance Agreement dated
                          (the “Prior Agreement; and

 

WHEREAS, by executing this Agreement, the Executive and the Company hereby agree
that this Agreement shall supersede the severance benefits set forth in the
Prior Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

Article 1. Definitions

 

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

1

--------------------------------------------------------------------------------


 

1.1        “Agreement” means this Change-in-Control Severance Agreement.

 

1.2        “Base Salary” means, at any time, the then-regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short- or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

1.3        “Board” means the Board of Directors of the Company.

 

1.4        “Cause” shall be determined solely by the Board in the exercise of
good faith and reasonable judgment, and shall mean the occurrence of any one or
more of the following:

 

(i)                               A continuing material breach by the Executive
of the duties and responsibilities of the Executive, which duties shall not
differ in any material respect from the duties and responsibilities of the
Executive during the 90-day period immediately prior to a Change in Control
(other than as a result of incapacity due to a physical or mental condition or
illness), which breach is demonstrably willful and deliberate on the Executive’s
part, is committed in bad faith and without a reasonable belief that such a
breach is in the best interests of the Company, and is not remedied in a
reasonable period of time after receipt of written demand for substantial
performance is delivered to the Executive by the Board that specifically
identifies the manner in which the Board believes the Executive has breached
such duties and responsibilities; or

 

(ii)                            The Executive’s willfully engaging in conduct
that is demonstrably and materially injurious to the Company, monetarily or
otherwise; or

 

(iii)                         The Executive’s conviction of a felony.

 

However, no act or failure to act on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Company.

 

1.5        “Change in Control” of the Company shall mean the occurrence of any
one of the following events:

 

(a)                            Any “Person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (as amended) (other than
the Company, any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, and any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or such proportionately owned corporation),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

2

--------------------------------------------------------------------------------


 

(b)                       During any period of not more than twenty-four (24)
months, individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director (other than a director designated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 1.5(a), 1.5(c), or 1.5(d) of this Section 1.5)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

 

(c)                            The consummation of a merger or consolidation of
the Company with any other entity, other than: (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than sixty percent (60%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than thirty percent (30%) of the combined voting power of
the Company’s then outstanding securities; or

 

(d)                           The Company’s stockholders approve a plan of
complete liquidation or dissolution of the Company, or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction having a similar effect).

 

1.6                         “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.7        “Company” means Edwards Lifesciences Corporation, a Delaware
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 8 herein.

 

1.8        “Disability” shall have the meaning ascribed to such term in the
Executive’s governing long-term disability plan as of the Effective Date.

 

1.9        “Effective Date” means the date specified in the opening sentence of
this Agreement.

 

1.10      “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2 herein, which triggers the
payment of Severance Benefits hereunder.

 

1.11      “Good Reason” means, without the Executive’s express written consent,
the occurrence after a Change in Control of the Company of any one or more of
the following:

 

(i)                               The assignment of the Executive to duties
materially inconsistent with the Executive’s authorities, duties,
responsibilities, and status (including offices, titles, and reporting
requirements) as an executive and/or officer of the Company,

 

3

--------------------------------------------------------------------------------


 

or a material reduction or alteration in the nature or status of the Executive’s
authorities, duties, or responsibilities from those in effect as of ninety (90)
calendar days prior to the Change in Control, other than an insubstantial and
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 

(ii)                                  The Company’s requiring the Executive to
be based at a location in excess of fifty (50) miles from the location of the
Executive’s principal job location or office immediately prior to the Change in
Control; except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s then present business travel
obligations;

 

(iii)                               A reduction by the Company of the
Executive’s Base Salary in effect on the Effective Date hereof, or as the same
shall be increased from time to time;

 

(iv)                              The failure of the Company to continue in
effect any of the Company’s short- and long-term incentive compensation plans,
or employee benefit or retirement plans, policies, practices, or other
compensation arrangements in which the Executive participates, unless the
Executive is permitted to participate in other plans that provide the Executive
with substantially comparable benefits; or the failure by the Company to
continue the Executive’s participation therein on substantially the same basis,
both in terms of the amount of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control of the Company;

 

(v)                                 The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform the Company’s obligations under this Agreement, as contemplated in
Article 8 herein; and

 

(vi)                              The Company, or any successor company, commits
a material breach of any of the material provisions of this Agreement.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.

 

1.12      “Qualifying Termination” means any of the events described in
Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

 

1.13      “Separation from Service” means the Executive’s separation from
service as determined in accordance with Code Section 409A and the applicable
standards of the Treasury Regulations issued thereunder.

 

1.14      “Severance Benefits” means the payment of severance compensation as
provided in Section 2.3 herein.

 

4

--------------------------------------------------------------------------------


 

Article 2. Severance Benefits

 

2.1        Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits as described in Section 2.3 herein,
if there has been a Change in Control of the Company and if, within twenty-four
(24) calendar months thereafter, the Executive’s employment with the Company
shall end for any reason specified in Section 2.2 herein as being a Qualifying
Termination.

 

The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or due to a voluntary
termination of employment for a reason other than that specified in
Section 2.2(b) herein.

 

2.2        Qualifying Termination. The occurrence of either of the following
events within twenty-four (24) calendar months after a Change in Control of the
Company shall trigger the payment of Severance Benefits to the Executive under
this Agreement:

 

(a)                            The Company’s involuntary termination of the
Executive’s employment without Cause; or

 

(b)                           The Executive’s voluntary employment termination
for Good Reason.

 

In addition, if the Executive’s employment is involuntarily terminated without
Cause by the Company within six (6) months prior to a Change in Control, such
termination shall also be considered a Qualifying Termination occurring during
the twenty-four (24) month period following a Change in Control. For purposes of
this Agreement, a Qualifying Termination shall not include a termination of
employment by reason of death, Disability, or voluntary normal retirement (as
such term is defined under the then established rules of the Company’s
tax-qualified retirement plan), the Executive’s voluntary termination for a
reason other than that specified in Section 2.2(b) herein, or the Company’s
involuntary termination for Cause.

 

2.3        Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 2.1 and
2.2 herein, the Company shall pay to the Executive and provide him with total
Severance Benefits equal to all of the following:

 

(a)                            A lump-sum amount equal to the Executive’s unpaid
Base Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through and including the Effective
Date of Termination.

 

(b)                           A lump-sum amount equal to the product obtained by
multiplying (i) [not more than 100%] of the Executive’s annual target bonus
amount, established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs by (ii) a fraction, the numerator of which is the number of
full completed months in the bonus plan year through the Effective Date of
Termination, and the denominator of which is twelve (12). This payment will be
in lieu of any other payment to be made to the Executive under the annual bonus
plan in which the Executive is then participating for that plan year.

 

5

--------------------------------------------------------------------------------


 

(c)                        A lump-sum amount equal to three (3) multiplied by
the higher of the Executive’s annual rate of Base Salary in effect upon the
Effective Date of Termination, or the Executive’s highest annual rate of Base
Salary in effect during the twelve (12) months preceding the date of the Change
in Control.

 

(d)                           A lump-sum amount equal to the higher of (i) [not
more than three (3)] times the Executive’s annual target bonus established under
the annual bonus plan in which the Executive is then participating for the bonus
plan year in which the Executive’s Effective Date of Termination occurs, or
(ii) three (3) times the actual annual bonus payment made to the Executive under
the annual bonus plan in which the Executive participated in the year preceding
the year in which the Effective Date of Termination occurs.

 

(e)                            All long-term incentive awards shall be subject
to the treatment provided under the Company’s Long-Term Stock Incentive
Compensation Program (as amended, or any successor plans thereto) and/or the
applicable award agreements thereunder.

 

(f)                              A lump sum amount (the “Healthcare Cost”) equal
to the cost of medical insurance and dental insurance coverage at the same
coverage level as in effect as of the Executive’s Effective Date of Termination
for a period of thirty-six (36) months following the Executive’s Effective Date
of Termination, based on the monthly COBRA costs of such coverage under the
Company’s medical and dental plans pursuant to Section 4980B of the Code on the
Executive’s Effective Date of Termination.  In addition, the Company shall pay
to the Executive an additional amount sufficient to fully cover the federal,
state and local income and employment tax liability attributable to such
Healthcare Cost and the additional tax gross-up payment made under this
Section 2.3(f).

 

(g)                                 For a period of up to thirty-six (36) months
following a Change in Control, the Executive shall be entitled, at the expense
of the Company, to receive standard outplacement services from a nationally
recognized outplacement firm of the Executive’s selection. However, the
Company’s total obligation shall not exceed twenty-five thousand dollars
($25,000.00) per calendar year.  The amount of in-kind benefits to which the
Executive may become entitled in any one calendar year shall not affect the
amount of in-kind benefits to be provided to the Executive in any other calendar
year.  The Executive’s right to in-kind benefits cannot be liquidated or
exchanged for any other benefit or payment.

 

2.4        Termination due to Disability. Following a Change in Control, if the
Executive’s employment is terminated with the Company due to Disability, the
Executive’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs then in effect
and shall be paid at such time and in such manner as set forth in the plans or
programs governing those benefits subject to compliance with Code Section 409A.

 

6

--------------------------------------------------------------------------------


 

2.5        Termination due to Retirement or Death. Following a Change in
Control, if the Executive’s employment with the Company is terminated by reason
of his voluntary normal retirement (as defined under the then established
rules of the Company’s tax-qualified retirement plan), or death, the Executive’s
benefits shall be determined in accordance with the Company’s retirement,
survivor’s benefits, insurance, and other applicable programs then in effect and
shall be paid at such time and in such manner as set forth in the programs
governing those benefits subject to compliance with Code Section 409A.

 

2.6        Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive’s employment is terminated
either: (i) by the Company for Cause; or (ii) voluntarily by the Executive for a
reason other than that specified in Section 2.2(b) herein, the Company shall pay
the Executive his full unpaid Base Salary at the rate then in effect, accrued
vacation, and other items earned by and owed to the Executive through the
Effective Date of Termination, plus all other amounts to which the Executive is
entitled under any compensation plans of the Company at the time such payments
are due, and the Company shall have no further obligations to the Executive
under this Agreement.

 

2.7        Notice of Termination. Any termination of the Executive’s employment
by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

Article 3. Form and Timing of Severance Benefits

 

3.1        Form and Timing of Severance Benefits. The Severance Benefit
described in Section 2.3(a) herein shall be paid in cash to the Executive in a
single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond ten (10) calendar days from such date.  The
Severance Benefits described in Sections  2.3(b), 2.3(c), 2.3(d) and
2.3(f) herein shall be paid in cash to the Executive in a single lump sum on the
first day of the seventh (7th) month following the date the Executive incurs a
Separation from Service by reason of the Qualifying Termination or, with respect
to the tax gross-up payments under Section 2.3(f), the date on which the
federal, state and local taxes to which the gross-up payment relates are
remitted to the tax authorities, if later.  To the extent the payment of any
such Severance Benefits to which the Executive becomes entitled under this
Agreement as a result of an actual termination following a Change in Control is
deferred beyond the Executive’s Separation from Service, the Executive shall be
entitled to interest on those amounts, for the period the payment of such
amounts is so deferred, with such interest to accrue at the prime rate then in
effect from time to time during that period and to be paid in a lump sum upon
payment of such Severance Benefits.

 

3.2        Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

 

Article 4. Excise Tax

 

4.1        Excise Tax Payment. If any portion of the Severance Benefits or any
other payment under this Agreement, or under any other agreement with, or plan
of the Company (in the aggregate, “Total Payments”) would constitute an “excess
parachute payment,” such that a golden parachute

 

7

--------------------------------------------------------------------------------


 

excise tax is due, the Company shall provide to the Executive, in cash, an
additional payment in an amount sufficient to cover the full cost of any excise
tax and all of the Executive’s additional state and federal income, excise, and
employment taxes that arise on this additional payment (cumulatively, the “Full
Gross-Up Payment”), such that the Executive is in the same after-tax position as
if he had not been subject to the excise tax. For this purpose, the Executive
shall be deemed to be in the highest marginal rate of federal and state taxes. 
This payment shall be made at the time the taxes are remitted to the tax
authorities but no later than the close of the calendar year following the
calendar year in which the taxes are remitted to the tax authorities.

 

For purposes of this Agreement, the term “excess parachute payment” shall have
the meaning assigned to such term in Section 280G of the Code, and the term
“excise tax” shall mean the tax imposed on such excess parachute payment
pursuant to Sections 280G and 4999 of the Code.

 

4.2        Subsequent Recalculation. In the event the Internal Revenue Service
subsequently adjusts the excise tax computation herein described, the Company
shall reimburse the Executive for the full amount necessary to make the
Executive whole on an after-tax basis (less any amounts received by the
Executive that the Executive would not have received had the computations
initially been computed as subsequently adjusted), including the value of any
underpaid excise tax, and any related interest and/or penalties due to the
Internal Revenue Service.  Any such reimbursements shall be made on the date the
additional taxes are remitted to the tax authorities but no later than the end
of the calendar year following the calendar year in which the additional taxes
are remitted to the tax authorities.

 

Article 5. The Company’s Payment Obligation

 

5.1        Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

5.2        Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

 

Article 6. Term of Agreement

 

This Agreement will commence on the Effective Date first written above, and
shall continue in effect irrevocably for three (3) full calendar years.. 
However, at the end of the first calendar year of

 

8

--------------------------------------------------------------------------------


 

such three-year (3) period, this Agreement shall be extended automatically for
one (1) additional year, unless the Company notifies the Executive in writing,
prior to the occurrence of the automatic extension, that the term of this
Agreement will not be extended. Moreover, upon the end of each subsequent
calendar year, this Agreement shall also be extended automatically for one
(1) additional year, unless the Company otherwise notifies the Executive in
writing prior to the occurrence of such automatic extension. In the case where
the Company properly notifies the Executive that the Agreement will no longer be
extended, the Agreement will terminate at the end of the term, or extended term,
then in progress.

 

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for twenty-four (24) months
beyond the month in which such Change in Control occurred.

 

Article 7. Legal Remedies

 

7.1        Dispute Resolution. The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the
rules and under the administration of the American Arbitration Association.

 

7.2        Payment of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or to incur other costs
and expenses in connection with the enforcement of any or all of his rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company) the Executive’s attorneys’ fees, costs, and
expenses in connection with a good faith enforcement of his rights including the
enforcement of any arbitration award. This shall include, without limitation,
court costs and attorneys’ fees incurred by the Executive as a result of any
good faith claim, action, or proceeding, including any such action against the
Company arising out of, or challenging the validity or enforceability of this
Agreement or any provision hereof.

 

Article 8. Successors

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or substantially all of the assets of
the Company by agreement, in form and substance satisfactory to the Executive,
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
this Agreement shall be binding upon any successor in accordance with the
operation of law and such successor shall be deemed the “Company” for purposes
of this Agreement.

 

Article 9. Miscellaneous

 

9.1        Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. Subject to the terms of any employment contract
between the Executive and the Company, the Executive acknowledges that the
rights of the Company remain wholly intact to change or reduce at any time and
from time to time his compensation, title, responsibilities, location, and all
other aspects of the employment relationship, or to discharge him prior to a
Change in Control (subject to such discharge possibly being considered a
Qualifying Termination pursuant to Section 2.2).

 

9

--------------------------------------------------------------------------------


 

9.2        Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof, including but not limited to, the Prior
Agreement, which is terminated and no longer in effect.  In addition, the
payments provided for under this Agreement in the event of the Executive’s
termination of employment shall be in lieu of any severance benefits payable
under any employment contract between the Executive and the Company or any
severance plan, program, or policy of the Company to which he might otherwise be
entitled.

 

9.3        Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.

 

9.4        Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

 

9.5        Conflicting Agreements. The Executive hereby represents and warrants
to the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.

 

9.6        Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a Federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 

9.7        Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.

 

10

--------------------------------------------------------------------------------


 

9.8        Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

 

9.9        Compliance with Section 409A.  This Agreement is intended to comply
with the requirements of Section 409A of the Code.  Accordingly, all provisions
herein shall be construed and interpreted to comply with Code Section 409A and
if necessary, any such provision shall be deemed amended to comply with Code
Section 409A and the regulations thereunder.

 

9.10      Right to Advice of Counsel.  The Executive acknowledges that he has
had the right to consult with counsel and is fully aware of his rights and
obligations under this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of this
           day of                   , 20    .

 

 

Company: 

 

Executive:

 

 

 

Edwards Lifesciences Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

AMENDMENT

TO

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

 

This Amendment (the “Amendment”) to the Change-in-Control Severance Agreement by
and between EDWARDS LIFESCIENCES CORPORATION, a Delaware corporation (the
“Company”), and                                (the “Executive”) dated
                           (the “Agreement”) is made, entered into and effective
as of March 11, 2010.

 

WHEREAS, the Company and the Executive desire to modify the terms of Article 2,
Section 2.3 of the Agreement;

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Executive, intending to be bound, agree as follows:

 

The text of Article 2, Section 2.3 of the Agreement shall be deleted in its
entirety and replaced with the following:

 

2.3        Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits, as provided in Sections 2.1 and
2.2 herein, the Company shall pay to the Executive and provide him with total
Severance Benefits equal to all of the following:

 

(a)                            A lump-sum amount equal to the Executive’s unpaid
Base Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through and including the Effective
Date of Termination.

 

(b)                           A lump-sum amount equal to the product obtained by
multiplying (i) fifty percent (50%) of the Executive’s annual target bonus
amount, established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs, multiplied by (ii) a fraction, the numerator of which is the
number of full completed months in the bonus plan year through the Effective
Date of Termination, and the denominator of which is twelve (12). This payment
will be in lieu of any other payment to be made to the Executive under the
annual bonus plan in which the Executive is then participating for that plan
year.

 

(c)                            A lump-sum amount equal to two (2) multiplied by
the higher of the Executive’s annual rate of Base Salary in effect upon the
Effective Date of Termination, or the Executive’s highest annual rate of Base
Salary in effect during the twelve (12) months preceding the date of the Change
in Control.

 

--------------------------------------------------------------------------------


 

(d)                           A lump-sum amount equal to the higher of (i) one
(1) multiplied by the Executive’s annual target bonus established under the
annual bonus plan in which the Executive is then participating for the bonus
plan year in which the Executive’s Effective Date of Termination occurs, or
(ii) two (2) multiplied by the actual annual bonus payment made to the Executive
under the annual bonus plan in which the Executive participated in the year
preceding the year in which the Effective Date of Termination occurs.

 

(e)                            All long-term incentive awards shall be subject
to the treatment provided under the Company’s Long-Term Stock Incentive
Compensation Program (as amended, or any successor plans thereto) and/or the
applicable award agreements thereunder.

 

(f)                              A lump-sum amount equal to the cost of medical
and dental insurance coverage at the same coverage level as in effect as of the
Executive’s Effective Date of Termination for a period of thirty-six (36) months
following the Executive’s Effective Date of Termination, based on the monthly
COBRA cost of such coverage under the Company’s medical and dental plans
pursuant to Section 4980B of the Code on the Executive’s Effective Date of
Termination.

 

(g)                           The Executive shall be entitled, at the expense of
the Company and through a provider selected by the Company, to receive
outplacement services the scope of which shall be reasonable and consistent with
the industry practice for similarly situated executives.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year above written.

 

Company:

 

Executive:

 

 

 

Edwards Lifesciences Corporation

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT

TO

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

 

This Amendment (the “Amendment”) to the Amended and Restated Change-in-Control
Severance Agreement by and between EDWARDS LIFESCIENCES CORPORATION, a Delaware
corporation (the “Company”), and                          (the “Executive”)
dated                                  (the “Agreement”) is made, entered into
and effective as of December 15, 2010.

 

WHEREAS, the Company and the Executive desire to modify the terms of Article 6
of the Agreement;

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Executive, intending to be bound, agree as follows:

 

The text of Article 6 of the Agreement shall be deleted in its entirety and
replaced with the following:

 

The current term of this Agreement extends through December 31, 2012, and shall
be extended automatically for successive one (1) calendar year extended terms,
unless the Company notifies the Executive in writing at least 180 days prior to
the expiration of the current term or any extended term that the Company elects
not to extend the term.  If notice under this Article 6 is provided, the term of
this Agreement will not be further extended, and the Agreement will terminate at
the end of the then-current term.

 

However, in the event a Change in Control occurs during the current term or any
extended term, the Executive shall be entitled to Severance benefits as provided
in Article 2 so long as a Qualifying Termination occurs within twenty-four (24)
months after the month in which such Change in Control occurred.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year above written.

 

Company:

 

Executive:

 

 

 

Edwards Lifesciences Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------
